EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 3-5 directed to an invention non-elected without traverse.  Accordingly, claims 3-5 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment clearly distinguishes from the prior art of record.  In particular, the structure taught by Sato et al requires the partition walls to be integral with the main body of the cathode chamber.  Thus, if a spacer (gasket) were provided between the main body of the cathode chamber and the membrane, then the partition walls would not have extended all the way to the membrane, there being a separation gap equivalent in width to the width of the spacer.  While other prior art exists that teaches the use of the spacer (see e.g. Mitsushima et al US 2017/0130344 or Hirashige et al US 2013/0087451) between a cathode chamber main body and a membrane, there is no suggestion to then additionally add a partition plate with partitions that extend from the cathode support to a cathode substrate, in particular where the partition is made with a width of 0.1 to 1.0 mm.  Further, the undulations of element 24 of Mitsushima et al are not “partitions” as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1796